DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed March 23, 2022 in response to the Office Action of February 8, 2022, is acknowledged and has been entered. Claims 1-12 are pending and currently being examined.

New Rejection
(based on new considerations)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’ “  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are drawn to a method of treating a human subject in need of treatment for cancer, comprising administering to the human subject the isolated antibody or antigen-binding fragment of claim 1.
The specification discloses antibody HCAb2 is a heavy chain antibody comprising SEQ ID NO:4 (comprising CDRs1-3 represented by SEQ ID NOs:1-3) that is a patient-derived antibody found to bind HSP90β antigen that is sometimes expressed in stressed cells. The specification discloses performing immunofluorescence analysis on primary normal human mammary epithelial cells (HMEC), MCF7 and MDA-MB-231 cells. HCAb2 showed no staining on HMECs (Fig. 1G) and weak staining on MCF7 cells (Fig. 1H). The specification discloses observed definitive punctate staining on the surface of MDA-MB-231 cells (Fig. II). The screening methods revealed that HCAb2 preferentially bound to the surface of MDA-MB-231 cells (Fig. 1C and II) and not to normal or MCF7 cells (Fig. 1C and 1G).
The specification discloses screening HCAb2 binding to primary human breast normal and tumor tissues. HCAb2 bound weakly to normal tissues (representative image, (Fig. 8G) while strongly to tumor tissues (Fig. 8H-8I). Interestingly, the tumor staining patterns with HCAb2 varied from isolated cells (Fig. 8H) to homogenous staining (Fig. 8I) and was independent of TNM stage of the tumor cases. Histoscoring was used to quantify the potential differences in the staining intensities between normal and tumor tissues and HCAb2 bound to the tumor tissues strongly in comparison to normal tissues (p = 0.0134).
The specification discloses [93]: To further determine the specificity of HCAb2, we screened our in-house cohort of fresh frozen human breast tissue samples. Our cohort consisted of 31 ER+ breast tumor cases with 12 matched normal samples, 5 triple negative tumor cases with 4 matched normal samples and 4 HER2 overexpressing tumor cases with 3 matched normal samples. Immunofluorescence analysis revealed that HCAb2 showed no staining or weak staining on all of the 26 normal breast tissues (Fig. 2A-2D, 2M-20 and Fig. 8K-8M). But the tumor samples revealed heterogenous staining patterns ranging from few positively stained cells to big clusters of positively stained cells.  In a majority of the tumor samples, HCAb2 staining was observed to be punctate in nature (Fig. 2E, 2G-2H, 2K-2L and Fig. 8N-8P), similar to the pattern observed with MDA-MB-231 cells (Fig. II). 
The specification discloses [94]: HER2 overexpressing tumor samples did not show strong staining with HCAb2 and only one of the 4 samples revealed moderate staining (Fig. 8P) with HCAb2. With respect to the triple negative tumor samples, HCAb2 showed moderate staining (Fig. 2P) to strong staining (Fig. 2Q-2R) on N-cadherin positive cells. Similar to ER+ tumor samples, HCAb2 showed preferentially staining on triple negative tumor tissues (Fig. 2P-2R) in comparison to the respective patient matched normal tissues (Fig. 2M-20). From the immunohistochemical and immunofluorescence analyses on primary breast tissues, it was evident that HCAb2 preferentially bound to tumor tissues in comparison to normal tissues and thereby enabled HCAb2 to be an ideal candidate for further characterization.
The specification discloses at Example 5: An in vitro scratch assay was performed with MDA-MB-231 cells in the presence of HCAbl and HCAb2 and compared to untreated controls. HCAb2 treated wells (Fig. 5F) showed reduced migration of cells into the acellular area in comparison to untreated (Fig. 5D) wells. Percent acellular area remaining between untreated and HCAb2 treated cells was significantly different (p = 0.0173), suggesting that HCAb2 was able to reduce the migration of MDA-MB-231 cells. 
The specification discloses at Example 6 staining MDA-MB-231 xenografts in mice with HCAb2, wherein a small population of cells within the tumors stained positively for HCAb2 while a vast majority of the tumors were negative for HCAb2 localization. The specification discloses that HCAb2 was internalizing in the cells but the cells were not apoptotic.
One cannot extrapolate the disclosure of the specification to the enablement of the claims because the instant specification does not provide any exemplary function of antibody HCAb2 treating humans having cancer or the HCAb2 antibody having any inhibiting effect on tumors in vivo. One cannot reasonably extrapolate the punctate binding of HCAb2 antibody to MDA-MB-231 xenografts or to breast tumor samples to the function of killing tumor cells, inhibiting tumor growth, or inhibiting tumors in any form to treat cancer in humans. The function of antibody binding to subsets of tumor cells cannot reasonably be extrapolated to a function of treating tumors because antibody binding to cell surface proteins does not necessitate tumor cell killing. The specification demonstrates that, frequently, few tumor cells even express the HSP90 antigen on their cell surface, suggesting the antibody may not even bind to a significant portion of a tumor to have any effect if it could. The specification has not demonstrated any cancer-treating effect of the HCAb2 antibody in vivo and states: “HCAb2 to be an ideal candidate for further characterization,” suggesting further experimentation is required.
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be reasonably predicted that the claimed HCAb2 heavy chain antibody will predictably function to treat a human subject for cancer as claimed. Therefore, in view of the novel nature of the invention, the quantity of experimentation necessary, the lack of guidance in the specification, and the absence of working examples for the HCAb2 antibody to treat cancer, it would require undue experimentation for one skilled in the art to practice the invention as claimed.
Examiner Suggestion: Amend claim 1 to require the antibody and fragment thereof are attached to a therapeutic agent and/or provide data demonstrating evidence the claimed antibody kills cancer cells or treats cancer.

4.	All other rejections recited in the Office Action mailed February 8, 2022 are hereby withdrawn in view of the 102(b)(1)(A) exception.

5.	Conclusion: No claim is allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642